Citation Nr: 1241413	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  05-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, including as secondary to asbestos and herbicide exposure. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disability. 

4.  Entitlement to service connection for hypertension, including as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims at issue.

The Veteran testified at a January 2011 Board hearing at the Waco RO before the undersigned.  He also offered testimony before a decision review officer in December 2005.  Transcripts of both hearings have been associated with the claims file.

This case was previously before the Board in May 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the May 2011 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

The issue of entitlement to service connection for residuals of mercury and lead poisoning has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's respiratory disorder is causally or etiologically related to his service.

2.  The preponderance of the evidence weighs against a finding that the Veteran's low back disability is causally or etiologically related to his service.

3.  The preponderance of the evidence weighs against a finding that the Veteran has an acquired psychiatric that is causally or etiologically related to his service.

4.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension is causally or etiologically related to his service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).
4.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2005, April 2006, and June 2006, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the April 2006 and June 2006 letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has been examined by VA in connection with his claims for service connection; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including his history and physical evaluations to determine the nature and etiology of any respiratory disability, low back disability, acquired psychiatric disability, and hypertension.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

A veteran who served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  Prostate cancer and Type-II diabetes mellitus are among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  

DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The Court of Appeals for Veterans Claims held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease. M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service by reason of having served aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.  For many asbestos related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  M21-1MR at IV.ii.2.C.9.d.  

Analysis

Respiratory Disorder

The Veteran contends that his current respiratory disorder is the result of exposure to asbestos during his service aboard ship in the Navy as an electrician's mate.  In the alternative he contends that the disorder is either the result of exposure to herbicides or other toxic chemicals while serving in Vietnam.

The Veteran's service personnel records indicate that he served in the Navy, and that his military occupational specialty was that of an electrician's mate.  His records further indicate that he likely served in the engine room of Navy ships.  Thus, the Board concedes exposure to asbestos in service.

Regarding exposure to herbicides, the Veteran's exposure to herbicides during service has previously been conceded by the RO. 

May 2006 VA outpatient treatment records note that the Veteran came to the clinic with concerns about COPD.  He noticed shortness of breath with exertion and believed that it may be caused by lung cancer.  He denied shortness of breath with ordinary physical activities.  A computerized tomography (CT) scan in March 2006 noted tiny pulmonary nodules and old granulomatous disease.  The Veteran had been followed by a private pulmonologist, Dr. Howard Mintz.  A pulmonary function test (PFT) in February 2006 revealed severe obstructive lung disease, diffuse normal.  

The Veteran was afforded a VA examination in July 2011.  According to the report, the Veteran had a positive tuberculosis test, for which he was treated for six months.  He also had a history of tobacco use and reported a diagnosis of and treatment for chronic obstructive pulmonary disease (COPD).  The examiner reviewed an October 2010 x-ray, which was normal.  The diagnosis was COPD; the VA examiner concluded that he could not determine if the Veteran's COPD was related to his asbestos exposure without resorting to speculation.

A May 2012 addendum to the VA examination report, following a review of the claims file by the examiner, noted that there was no evidence of a respiratory disability in service; the VA examiner further noted a review of the medical literature indicates that the leading cause of COPD is smoking, not asbestos.  The VA examiner concluded that the Veteran's COPD not likely to be related to the Veteran's military service, including any presumed asbestos exposure; according to the medical literature, asbestos exposure can aggravate existing COPD, but cannot cause COPD.  The VA examiner, in June 2012, further indicated that COPD is not related to Agent Orange exposure; a review of the medical literature has found no link between them.  

The Veteran is competent to describe the nature of his symptoms, but not to provide a diagnosis or link his symptoms to his service.  Therefore, his history of relating his COPD to his service is not credible.  At separation from service, he made no related complaints, and there was no evidence of a related, chronic respiratory disability during or after service, including within a year of discharge from service.  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's COPD is not attributable to his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim for a respiratory disability, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant).

Low Back Disability

At his January 2011 Board hearing, the Veteran testified that he injured his back in service in 1963 while moving drums of "some liquid," in a warehouse.  He was treated in sick bay, given some pills, and taken off duty for 3 or 4 days.  He did not seek any additional treatment during the remainder of service for his back condition.  He did not seek post service treatment for his back until he was approximately 29 years old.  Since that time, he has treated his back disorder with pills and some shots in the back.  His spouse noted that in 1969, he had undergone some form of shock treatment for approximately 11/2 years.  

Service treatment records dated in June 1964 note the Veteran was treated for complaints of back pain for 4 to 5 days.  He reported no history of any injuries or strain.  Range of motion of the back was normal.  He had slight tenderness of the left flank.  

January 2006 VA outpatient treatment records reveal that the Veteran has been diagnosed with chronic degenerative/partial fusion to L4-5.  He reported injuring the lower back during heavy lifting in a Navy warehouse in service.

The Veteran was afforded a VA examination in September 2006.  The examiner noted that a CT scan of his spine revealed chronic degenerative/partial fusion of L4-5 with secondary degenerative osteophytes.  The Veteran reported injuring the lower back during heavy lifting in a Navy warehouse in service.  Unfortunately the claims file was not available to the examiner at that time.  

The Veteran was afforded another VA examination in June 2011.  According to the report, he reported a history of an in-service lifting injury.  A June 2011 x-ray showed mild dextroscoliosis at L2, degenerative disc disease at L2-3, L3-4, and L4-5, and degenerative joint disease throughout the lumbar spine.  Following a physical examination, he was diagnosed with degenerative disc disease of the lumbar spine.  In an August 2011 addendum, after a review of the claims file, the VA examiner opined that the Veteran's in-service treatment for back pain appears to have been related to a soft tissue injury, whereas the Veteran's current degenerative disease is the result of wear and tear related to the aging process.  The VA examiner concluded that the Veteran's current back disability is less likely than not related to his military service. 

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  The Board finds that the Veteran is competent and credible to report on what he sees and feels, such as back pain during service and since that time.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his symptoms, but not to provide a diagnosis or link his symptoms to his service.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's low back disability is not related to his military service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").   In this regard, no doctor has suggested that the Veteran's back disability is the result of any injury in service; to the contrary, the June 2011 VA examiner found that the Veteran's back disability is related to the aging process, as his in-service injury was a soft tissue injury, acute and resolved with treatment in service.  The July 2011 VA examination report must be given great probative weight because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 

Acquired Psychiatric Disability and Hypertension

At his January 2011 Board hearing, the Veteran testified that he experienced psychiatric symptoms and hypertension as a result of his several health issues including his service-connected prostate cancer.  

A review of the available VA outpatient treatment records reveal that the Veteran has been diagnosed and treated for anxiety as well as hypertension.  

The Veteran was afforded a VA examination with regard to his hypertension in July 2011.  The report indicates that the Veteran reported a 20 to 25 year history of hypertension, treated with medication.  He denied experiencing any strokes, dizziness, seizures, or syncopal episodes as a result; he reported that he did have a pacemaker.  Following a physical examination, he was diagnosed with hypertension.  Following a review of the claims file, in a May 2012 addendum, the VA examiner found that the Veteran's hypertension was not related to his military service and was not caused or aggravated by his service-connected prostate cancer.  The VA examiner noted that the Veteran did not have high blood pressure in service, and that there is no medical evidence indicating a link between prostate cancer and hypertension.

The Veteran was also afforded a VA psychiatric examination in July 2011.  That report indicates that the Veteran reported that his multiple medical issues contributed to his depression.  A history of anxiety was noted.  Following a review of the Veteran's history, a mental status examination, and the claims file, the VA examiner concluded that the Veteran does not meet the criteria for any mental health disability under the DSM-IV.

The Board acknowledges that the Veteran is competent and credible to report that he had problems with anxiety and depression since service.  See Davidson, supra.  However, the Board finds that the Veteran is neither competent nor credible to diagnosis an acquired psychiatric disability because he does not have the required medical expertise.  Id.  Additionally, the Board acknowledges the report of a medical history of anxiety, as shown in the Veteran's VA medical records, but points out that there is no indication that this diagnosis was rendered after a mental status examination in accordance with the DSM-IV; likewise, the Veteran's service treatment records do not show any treatment for psychiatric complaints.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

The Board notes that the Veteran made no related complaints at separation and that there was no evidence of related, chronic disabilities during or after service, including within a year of discharge from service.  While he can report symptoms, the Veteran has not shown that he has the expertise required to diagnose a psychiatric disorder or link it to his military service.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have an acquired psychiatric disorder attributable to active service.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide a diagnosis or an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Initially, as the Board has found that service connection is not warranted for an acquired psychiatric disability, there remains no further basis for consideration of the Veteran's claim for hypertension under 38 C.F.R. § 3.310, as secondary to an acquired psychiatric disability.  Nevertheless, the Board notes that the Veteran's service treatment records do not show that the Veteran complained of or was treated for hypertension during his military service, or had chronic symptoms during service.  In this regard, it is important to note that there is simply no indication of this problem in service. The fact that there has been no demonstration, by competent clinical evidence of record, that the Veteran's acquired psychiatric disability is attributable to his military service, unfortunately also, in turn, means that he cannot link his hypertension, if any, to his service - via his acquired psychiatric disability.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, entitlement to service connection for an acquired psychiatric disability and hypertension must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a respiratory disability to include as secondary to asbestos and herbicide exposure is denied. 

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for hypertension to include as secondary to a psychiatric disability is denied. 

Entitlement to service connection for an acquired psychiatric disability is denied.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


